DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 5 are pending. Claim 1 has been amended. Claims 2-4 have been canceled. Claim 5 is new. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (5,630,321) in view of Wardle (5,438,839) and Buelna et al. (1,504,864), hereafter referred to as “Buelna.” 

Regarding Claim 1: Miller teaches a jet nozzle structure of an impact-type freezer (Figure 3), comprising a plurality of diversion channels (see Figure 3); and a plurality of jet nozzles (5, 6, 12, 13, Column 5, lines 3-10); wherein a plurality of circular openings (openings of the nozzles); the diversion channel (area at S) is a hollow truncated cone (see S in Figure 8) comprising a top opening and a bottom opening (see Figure 8); and the bottom opening of the diversion channel is connected to an inlet of the jet nozzle (see Figure 8); the jet nozzle is a hollow cylinder (see Figure 8) with a spiral (see Figures 7-8). 
Miller fails to teach an orifice plate; wherein the plurality of circular openings in matrix are uniformly distributed in the orifice plate and the top opening of the diversion channel is connected to the circular opening; an inner wall of the diversion channel and an inner wall of the jet nozzle are provided with a spiral groove, wherein the spiral groove is integrally formed, such that low-temperature air in the diversion channel and the jet nozzle flow down in a spiral manner.
Wardle teaches an orifice plate (42); wherein a plurality of circular openings (of 44) in matrix are uniformly distributed in the orifice plate (see Figure 4) and the top opening of a diversion channel (conduit of 44) is connected to the circular opening (see Figures 3-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an orifice plate; wherein the plurality of circular openings in matrix are uniformly distributed in the orifice plate and the top opening of the diversion channel is connected to the circular opening to the structure of Miller as taught by Wardle in order to advantageously distribute and inject the coolant onto the surface below the nozzles (see Wardle, Column 5, lines 61-68 to Column 6, lines 1-2).   
Buelna teaches an inner wall (wall of 1) of a diversion channel (4, see Figure 4) and an inner wall of the jet nozzle (5) are provided with a spiral groove (6), wherein the spiral groove is integrally formed (6), such that low-temperature air (or any fluid to be dispersed) in the diversion channel (4) and the jet nozzle (5) flow down in a spiral manner (see Figure 4, from 4 out of 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an inner wall of the diversion channel and an inner wall of the jet nozzle are provided with a spiral groove, wherein the spiral groove is integrally formed, such that low-temperature air in the diversion channel and the jet nozzle flow down in a spiral manner to the structure of Miller modified supra as taught by Buelna in order to advantageously provide a swirl providing optimal turbulence in the chamber to provide uniform and consistent spray pattern (see Buelna, page 1, lines 17-24). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (5,630,321) in view of Wardle (5,438,839) and Buelna et al. (1,504,864), hereafter referred to as “Buelna,”  as applied to claim 1 above, and further in view of Davis et al. (4,848,094), hereafter referred to as “Davis.”
Regarding Claim 5: Miller modified supra fails to teach wherein the distance between the two adjacent circular openings is 60 mm; the diameter of the circular opening is 50 mm; the height of the diversion channel is 40 mm; the inner diameter of the jet nozzle is 10 mm and the height of the jet nozzle is 30 mm; and the distance between the bottom opening of the jet nozzle and the conveyor belt arranged below the jet nozzle is 50 mm.   
Miller modified supra teaches the aforementioned jet nozzle structure of claim 1. Therefore, since the general conditions of the claim, were disclosed in the prior art by Wardle modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the jet nozzle structure disclosed by Miller modified supra having it with the claimed dimensions. Changes in diameter and distance creates different types of impingement and turbulence of the refrigerant flow (see Davis Column 3, lines 42-62 and Column 6, lines 31-65). Furthermore, the values recited are recognized by the Examiner to be a very broad value, and a valve that one of  ordinary skill in the art before the effective filing date of the claimed invention would also recognize. See MPEP 2144.04 IV A and 2144.05 II A and B. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newman (US 2010/0162732 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763